Title: To John Adams from United States House of Representatives, 3 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 3, 1791
				
				 The House of Representatives agree to the amendments of the Senate on the bill, sent from the House of Representatives for concurrence, entitled “An act supplementary to the act making provision for the reduction of the public debt;”They agree to some, and disagree to other, amendments of the Senate on the bill, sent from the House of Representatives for concurrence, entitled “An act providing compensations for the officers of the judicial courts of the United States, and for jurors and witnesses, and for other purposes.”
				
					
				
				
			